Citation Nr: 9910273	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  95-33 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date prior to July 8, 1994, for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from February 1966 to November 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1995 rating decision from the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, with a noncompensable evaluation, effective August 18, 
1994.  By rating decision in May 1995, the RO awarded 
entitlement effective July 8, 1994.  By rating decision in 
March 1997, the RO awarded a 100 percent evaluation effective 
July 8, 1994.  


FINDINGS OF FACT

1. All available relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2. A claim for VA benefits for service connection was 
received on January 29, 1992.  

3. The RO denied the claim for service connection for PTSD, 
by rating decision in April 1993.  

4. The veteran filed a timely notice of disagreement in June 
1993, and a timely and complete request for an extension 
of time for filing a substantive appeal in October 1993.  
The RO failed to act on this request.  

5. By rating decision in January 1995, the RO granted service 
connection for PTSD, with a noncompensable evaluation, 
effective in August 1994.  After further review of the 
evidence the RO found an effective date of July 8, 1994.  
After further review of the evidence, an award of 100 
percent was granted effective July 8, 1994.  


CONCLUSION OF LAW

The effective date for the grant of service connection for 
PTSD is January 29, 1992, the date of the receipt of the 
veteran's claim for that benefit.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.109(b), 3.160(c), 
3.400, 20.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed a claim for VA benefits for service 
connection for PTSD on January 29, 1992.  By rating decision 
in April 1993, the RO denied the veteran's claim for service 
connection for PTSD.  The veteran filed a notice of 
disagreement to this decision in June 1993, and the RO issued 
a statement of the case in September 1993.  

The record contains a report of contact, date in October 
1993, which indicated that the veteran had requested a 
personal hearing, but now wished to postpone the hearing.  
The veteran indicated that he had additional evidence that 
the rating board should review and possibly develop.  Also in 
October 1993, the veteran submitted a statement indicating 
that he wished to have rating board reconsideration of 
his claim for PTSD based on the new evidence submitted in 
support of his claim.  The veteran, through his 
representative, submitted a letter, received in October 1993, 
which confirmed the earlier report of contact.  The veteran's 
representative indicated that the veteran wished to cancel 
his personal hearing.  Additional evidence was submitted with 
the letter.  The veteran also requested additional time to 
locate documents, which he believed would further support his 
statements.  

In December 1993, after review of the additional evidence 
submitted, the RO issued a rating decision and a supplemental 
statement of the case, which continued the denial of the 
veteran's claim for service connection for PTSD.  

In March 1994, the veteran submitted a letter, which was to 
be forwarded to Lieutenant Colonel A.G.Z. for further 
confirmation of the veteran's claimed stressors.  In June 
1994, the veteran requested a 60-day extension for filing his 
appeal.  The veteran indicated that he was anticipating 
additional documentation in support of his current appeal.  

By letter in June 1994, the RO indicated that it was unable 
to grant an extension because the appeal period expired on 
April 23, 1994.  However, the veteran continued to submit 
evidence, in the form of service records, lay statements, and 
personal statements in support of his claim.  By rating 
decisions in July and November 1994, the RO continued the 
denial of service connection for PTSD.  The veteran filed a 
notice of disagreement to the November 1994 rating decision 
in December 1994.  

In January 1995, the RO found that new and material evidence 
had not been submitted sufficient to reopen the veteran's 
claim for service connection for PTSD.  Later in January 
1995, after review of additional evidence submitted by the 
veteran, the RO granted service connection for PTSD with a 
noncompensable evaluation, effective August 18, 1994.  In 
February 1995, the veteran filed a notice of disagreement to 
this decision indicating that the effective date of the award 
of service connection for PTSD should be in January 1992, the 
date he filed his original claim for such benefits.  

By rating decision in March 1995, the RO granted an 
evaluation of 30 percent for service-connected PTSD, 
effective August 18, 1994.  The veteran again filed a notice 
of disagreement to this decision in April 1995.  At that time 
the veteran indicated that his condition had worsened and 
requested an increased evaluation.  

By rating decision in May 1995, the RO addressed the 
veteran's request for an earlier effective date for service 
connection for PTSD.  The RO indicated that, upon further 
review of the records, the veteran was entitled to an 
effective date of July 8, 1994.  The RO issued a statement of 
the case on the issue of effective date of the award of 
service connection for PTSD in May 1995.  

In a statement received in September 1995, the veteran 
pointed out that the Social Security Administrative Law Judge 
had found that the veteran was entitled to a period of 
disability beginning in January 1992.  In his VA Form 9, 
substantive appeal, received in October 1995, the veteran 
indicated that he was entitled to total disability due to 
unemployability for his service-connected PTSD.  

In a statement received in October 1996 and a VA Form 9, 
received in February 1997, the veteran contended that he was 
entitled to an effective date for his service connected PTSD 
of one year from the date of the current application.  

By rating decision in March 1997, the RO granted a 100 
percent evaluation for service-connected PTSD, effective July 
8, 1994.  In his notice of disagreement, received in April 
1997, the veteran stated that the effective date should be 
January 1, 1992.  

In June 1997, the Board denied the veteran's claim for 
entitlement to an effective date prior to July 8, 1994.  The 
Board found that the RO's April 1993 rating decision was 
final, as the veteran had not timely perfected an appeal.  
The Board noted that the veteran had submitted a timely 
notice of disagreement in June 1993, followed by the issuance 
of a statement of the case in September 1993.  The Board 
found that a timely substantive appeal would have had to have 
been received by April 23, 1994, to be considered timely.  
The Board noted that the veteran submitted a request to 
schedule a hearing, a request for reconsideration by the 
rating board, and a request to cancel the hearing in October 
1993, and a request for assistance in locating his former 
commanding officer in March 1994.  However, the Board did not 
recognize any of these documents as a substantive appeal.  

In a Joint Motion for Remand, the veteran's representative 
and the General Counsel of VA requested that the June 1997 
Board decision be vacated and the appeal remanded to the 
Board for provision of additional reasons and bases under 
38 U.S.C. § 7104(d)(1) (West 1991), specifically noting that 
the Board had not addressed the veteran's request for an 
extension in the October 1993 letter.  In a November 1998 
Order, the United States Court of Appeals for Veterans Claims 
(known as the United Stated Court of Veterans Appeals prior 
to March 11, 1999) (hereinafter, "the Court") granted the 
motion and vacated the Board's decision.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  In general, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the statement of 
the case and any subsequent supplemental statements of the 
case addressed several issues, the substantive appeal must 
either indicate that the appeal is being perfected as to all 
of those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the statement of the case and any supplemental 
statements of the case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but may dismiss any 
appeal which fails to allege specific errors of fact or law 
in the determination, or determinations, being appealed.  The 
Board will not presume that a claimant agrees with any 
statement of fact contained in a statement of the case or a 
supplemental statement of the case which is not specifically 
contested.  Proper completion and filing of a substantive 
appeal are the last actions the claimant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202.

An extension of the 60-day period for filing a substantive 
appeal, or the 60-day period for responding to a supplemental 
statement of the case when such a response is required, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the substantive appeal or the 
response to the supplemental statement of the case.  
The request for extension must be filed with the VA office 
from which the claimant received notice of the determination 
being appealed, unless notice has been received that the 
applicable records have been transferred to another VA 
office.  A denial of a request for extension may be appealed 
to the Board.  38 C.F.R. § 20.303.

The October 1993 letter provided a request for an extension, 
which was in writing, was made prior to the expiration of the 
time limit for filing a substantive appeal and was filed with 
the RO from which the veteran received notice of the 
determination appealed.  The letter indicated a good cause 
for the request for such extension - additional time was 
needed to obtain documents to support the veteran's claim.  
The Board finds that this letter meets the criteria for a 
request for extension of time under 38 C.F.R. § 20.303.  The 
RO did not make a determination regarding the request.  
Accordingly, the January 1992 claim never became a finally 
adjudicated claim.  38 C.F.R. § 3.160.  Because the RO later 
denied a request for an extension indicating that the time 
period for filing a substantive appeal had expired, the 
practical effect of the RO's lack of response to the 
veteran's request for an extension, was a denial of the 
request.  Such a denial is reviewable by the Board.  38 
C.F.R. § 20.303.  The Board notes that the additional 
evidence submitted by the veteran between October 1993 and 
January 1995 was material to his case, in that review of this 
evidence led to a grant of service connection for PTSD.  To a 
considerable extent, therefore, adjudicative developments 
have overtaken the October 25, 1993, statement.  
Nevertheless, it would not be inappropriate under the 
circumstances of this particular case to conclude that that 
statement has had the legal effect of continuing the original 
PTSD claim.   

The Board notes that immediately following the RO's 
notification, in June 1994, that a timely substantive appeal 
had not been received and an extension could not be granted, 
the veteran submitted further evidence in support of a 
reopened claim for service connection.  This claim was 
ultimately granted in January 1995.  The veteran then filed a 
timely notice of disagreement to the effective date of the 
grant of benefits, arguing that benefits were due from the 
date of the original claim in January 1992.  The veteran 
exhibited a consistent desire to continue the appeal of his 
claim.  As the veteran's claim was ultimately granted less 
than one year after the unextended time limit for filing a 
substantive appeal expired, the Board finds that the veteran 
has pursued only the original claim for service connection 
for PTSD and is entitled to an effective date on the date his 
original claim was received.  38 C.F.R. § 3.400. 


ORDER

Entitlement to an effective date of January 29, 1992, for 
service connection for  PTSD is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

